DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to Applicant’s remarks filed 2/24/2022 wherein claims 1, 3, 8, 9, 15, 16, 17, and 18 are amended, Claims 7, 12-13, and 22-23 are canceled, Claim 20 was previously canceled, and no new Claims were added.
The Applicant’s amendments to the claims have overcome some of the claim objections previously recited within the Non-Final Rejection dated 12/2/2021. However, after the Examiner’s amendment below all claim objections will be addressed. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 12/2/2021 is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. § 112(b) previously recited within the Non-Final Rejection dated 12/2/2021. Therefore, each and every claim rejection under 35 U.S.C. § 112(b) previously set forth in the Non-Final Rejection dated 12/2/2021 is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. § 112(d) previously recited within the Non-Final Rejection dated 12/2/2021. Therefore, each and every claim rejection under 35 U.S.C. § 112(d) previously set forth in the Non-Final Rejection dated 12/2/2021 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/24/2022, with respect to the rejection of claims 1 and 6-13 as being obvious over US 2011/0071492 to Horvath in view of US 2018/0001033 to Benito have been fully considered and are persuasive.  The rejections of claims 1 and 6-13 have been withdrawn. 
Applicant’s arguments, see page 8, filed 2/24/2022, with respect to the rejection of claims 2-5 and 14 as being obvious over Horvath, Benito, and US 5,290, 254 to Vaillancourt have been fully considered and are persuasive.  The rejections of claims 2-5 and14 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 2/24/2022, with respect to the rejection of claims 15-16, 18-19, and 21-23 as being obvious over Horvath in view of US 2018/0021526 to Sullivan and Benito have been fully considered and are persuasive.  The rejection of claims 15-16, 18-19, and 21-23 have been withdrawn. 
Applicant’s arguments, see page 9, filed 2/24/2022, with respect to the rejection of claim 17 as being obvious over Horvath, Sullivan, Benito, and Vaillancourt have been fully considered and are persuasive.  The rejection of claim 17 have been withdrawn. 
Applicant’s arguments, see page 9, filed 2/24/2022, with respect to the rejection of claim 14 as being obvious over Horvath, Benito and Sullivan have been fully considered and are persuasive.  The rejection of claim 14 have been withdrawn. 
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roman Fayerberg on 5/26/2022.
Claim 1, line 9 has been amended to recite “said end wall of said resilient first sleeve”.
Claim 1, line 12 has been amended to recite “a diameter and a thickness”.
Claim 1, line 13 has been amended to recite “when said end wall of said resilient first sleeve contacts the skin surface”.
Claim 1, lines 16-17 have been amended to recite “said end wall of said resilient second sleeve”.
Claim 1, line 20 has been amended to recite “where said resilient first sleeve”.
Claim 1, line 21 has been amended to recite “and where said resilient first sleeve”.
Claim 1, line 23 has been amended to recite “an axial face  of said distal post”.
Claim 2, line 2 has been amended to recite “said end wall of said resilient first sleeve”.
Claim 2, line 3 has been amended to recite “said end wall of said resilient second sleeve”.
Claim 3, line 2 has been amended to recite “said end wall of said resilient first sleeve and said resilient first sleeve”.
Claim 3, lines 4-5 has been amended to recite “said end wall of said resilient second sleeve and said resilient second sleeve”.
Claim 4, line 1 has been amended to recite “said resilient first sleeve is configured to expand”.
Claim 5, line 1 has been amended to recite “said resilient second sleeve is configured to expand”.
Claim 6, line 1 have been amended to recite “wherein said resilient first sleeve”.
Claim 6, line 4 has been amended to recite “said resilient second sleeve”.
Claim 8, lines 2-3 have been amended to recite “said resilient first sleeve has a side wall, and where the thickness of said end wall of said resilient first sleeve is 1.5 to 2 times greater than a thickness of said side wall of said resilient first sleeve”.
Claim 9, lines 2-3 have been amended to recite “the diameter of said end wall of said resilient first sleeve is greater than a diameter of said side wall of said resilient first sleeve”.
Claim 10, line 2 has been amended to recite “said end wall of said resilient first sleeve has [[a]] the diameter and [[a]] the thickness to form a skin contact”.
Claim 11, line 2 has been amended to recite “of said resilient first sleeve”.
Claim 14, lines 1-2 have been amended to recite “said resilient first sleeve and said resilient second sleeve”.
Claim 14, line 3 has been amended to recite “said resilient first sleeve and resilient second sleeve”.
Claim 15, line 5 has been amended to recite “a distal post extending from said end wall of said needle hub and”.
Claim 15, line 7 has been amended to recite “said outer axial face of said distal post”.
Claim 15, lines 7-8 has been amended to recite “an outer edge of said outer axial face”.
Claim 15, line 8 has been amended to recite to recite “a center portion of said outer axial face”.
Claim 15, line 10 has been amended to recite “and said outer ring, and where said outer ring, said inner ring, and said recess”.
Claim 15, line 12 has been amended to recite “a proximal post extending from an inner surface of said end wall of said needle hub”
Claim 15, lines 17-18 has been amended to recite “said open end of said resilient first sleeve”.
Claim 15, lines 18-19 has been amended to recite “said resilient first sleeve”.
Claim 15, lines 22-23 has been amended to recite “said open end of said resilient second sleeve”.
Claim 15, lines 23-24 have been amended to recite “said resilient second sleeve”.
Claim 16, line 2 has been amended to recite “said resilient first sleeve”.
Claim 16, line 4 has been amended to recite “said resilient first sleeve”.
Claim 16, line 5 has been amended to recite “said resilient first sleeve”.
Claim 16, line 6 has been amended to recite “said side wall of said resilient first sleeve”
Claim 16, line 7 has been amended to recite “through said end wall of said resilient first sleeve”.
Claim 17, line 2 has been amended to recite “said resilient second sleeve”.
Claim 17, line 3 has been amended to recite “said resilient second sleeve”.
Claim 17, line 5 has been amended to recite “said resilient second sleeve”.
Claim 17, lines 5-6 has been amended to recite “said resilient second sleeve”.
Claim 17, line 6 has been amended to recite “said resilient second sleeve”.
Claim 18, line 2 has been amended to recite “said side wall of said resilient first sleeve”.
Claim 18, line 3 has been amended to recite “wall of said resilient first sleeve, and where said end wall of said resilient first sleeve”.
Claim 21, line 1 has been amended to recite “said outer axial face”.
Claim 24, line 5 has been amended to recite “said outer ring, and where said outer ring, said inner ring, and said recess”.
Allowable Subject Matter
Claims 1-6, 8-11, 14-18, 21, and 24 are allowed.
Claim 1 is allowable as the closest prior art of record Horvath et al. (US 2011/0071492; hereinafter Horvath) modified in view of Benito et al. (US 2018/0001033; hereinafter Benito). Horvath in view of Benito teaches a pen needle comprising a needle hub, a cannula, a resilient first sleeve, a second resilient sleeve, and a distal post. However, neither Horvath, Benito, nor any other prior art of record teaches or suggests that the first sleeve is compressible and foldable onto said distal post where said end wall of said resilient first sleeve contacts and conforms to an axial face of said distal post.
Claims 2-6, 8-11, 14, and 24 are allowable as they are dependent upon Claim 1.
Claim 15 is allowable as the closest prior art of Horvath et al. (US 2011/0071492; hereinafter Horvath) modified in view of Sullivan et al. (US 2018/0021526; hereinafter Sullivan) and Benito et al. (US 2018/0001033; hereinafter Benito). Horvath in view of Sullivan and Benito teaches a pen needle comprising a needle hub, a distal post, a proximal post, a cannula, a resilient first sleeve, a resilient second sleeve. However, Horvath, Sullivan, Benito, nor any other prior art of record teaches said first sleeve being compressible and foldable onto said distal post when said cannula is inserted into the patient where said end wall of said resilient first sleeve conforms to said convex surface of said distal post.
Claims 16-18 and 21 are allowable as they are dependent upon Claim 15.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                            /NILAY J SHAH/Primary Examiner, Art Unit 3783